  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION

EDWARD BRAGGS, et al.,           )
                                 )
        Plaintiffs,              )
                                 )          CIVIL ACTION NO.
        v.                       )           2:14cv601-MHT
                                 )                (WO)
JEFFERSON S. DUNN, in his        )
official capacity as             )
Commissioner of                  )
the Alabama Department of        )
Corrections, et al.,             )
                                 )
        Defendants.              )

                               ORDER

    Based     on      the   representations        made   during   an

on-the-record status conference on March 5, 2019, it is

ORDERED that plaintiffs are allowed until 5:00 p.m. on

March    7,   2019,    to   respond    to   "The    State’s   Notice

Regarding a ‘Review Process’ Relating to SMI Inmates in

Restrictive Housing" (doc. no. 2377), and defendants

are allowed until 5:00 p.m. on March 11, 2019, to file

a reply.

    DONE, this the 7th day of March, 2019.

                                   /s/ Myron H. Thompson
                                UNITED STATES DISTRICT JUDGE
